DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the primary protection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "a blocking signal" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim since there is another blocking signal is mentioned in line 2 of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. (US 20190305590 A1) in view of Gaarder (US 20160091537 A1) and Ren et al. (US 10,401,417 B2).
Regarding claim 1 ITO et al. teaches, obtain a set of regions of a power grid (the nodes N1, N11, etc., Fig. 6 and [0030]);
obtain a current magnitude from one or more generators of the power grid (voltage and current sensors for obtaining current and voltage readings in vicinity of the circuit breaker close to the generators G1-G3, [0030] and [0031] and Fig.6);
obtain a voltage magnitude of one or more buses of the power grid (voltage and current sensors for obtaining current and voltage readings in vicinity of the circuit breaker close to the generators G1-G3, [0030] and [0031] and Fig.6);
detect a fault in the power grid based at least in part on the current magnitude (detecting grid fault based on voltage and current readings, [0031]);
from the set of regions, determine a faulted region within which the fault is
located based on the voltage magnitude (all the voltage and power flow information are received by IF1 is sent to the grid judging unit which estimates the type, location and the impact of the grid fault, [0044] and Fig.7),
send one or more signals to electrically disconnect the faulted region from the power grid (switch control calculating unit computes a circuit breaker open command by referring to the fault information computed by the grid fault judging section, [0045]).

Gaarder teaches, a net change in power with respect to time of one or more regions in the set of regions (change in power calculated in real-time for one or more power plant or consumer connected to the grid to detect a disturbance in the electric power transmission line, [0085], [0086] and [0089]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of obtaining voltage and current magnitudes for set  of regions to determine grid fault location and disconnecting the faulted region as taught by ITO et al. and in addition also determine change in power over time as taught by Gaarder to exactly figure out which specific power plant or consumer connected to the grid is causing the disturbance in the electric power transmission line. 
Neither in combination nor individually ITO et al. and Gaarder teach , a non-transitory, tangible, computer-readable medium, comprising instruction configured to be executed by a computer processor to cause the computer processor. However Gaarder teaches a computer for performing certain steps in [0022].
Ren et al.  teaches, a non-transitory, tangible, computer-readable medium, comprising instruction configured to be executed by a computer processor to cause the computer processor to (“...It should be further appreciated that the example methods disclosed throughout the subject specification are capable of being stored on an article of manufacture (e.g., a computer readable medium) to allow transporting and transferring such methods to computers for execution, and thus implementation, by a processor or for storage in a memory,” and  “In an aspect, tangible
media can include non-transitory media...” Col.18 lines 33 -37 and Col.24 lines 32-40).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the system as taught by combination of ITO et al. and Gaarder to include a non-transitory medium stored on a computer coupled with a processor and memory to execute system and method steps as taught by Ren et al. to perform variety of operations with respect to the information stored by the medium as taught by Ren et al. in Col. 24 lines 40-43.
ITO et al. teach:
[0030] A typical power system depicted in FIG. 6 is configured to include a plurality of generators with rotors G (G1, G2, G3), a photovoltaic power generation system G4, transformers Tr (Tr1, Tr2, Tr3,Tr5), circuit breakers CB with sensors (CB1, CB11, CB2, CB21, CB3, CB5, CB51, CB6), a plurality of nodes N (N1, N2, N3, N5, N11, N21, N31, N41, N51, N61), and feeders L (L1, L2, L3, L4, L5, L6, L7,L14, L15, L53, L52, L36, L26) through which the nodes N are connected to one another. In this power system, loads are respectively connected to the nodes N41, N5, and N61, and the powers which are transmitted from the group of generators G1, G2, G3 described above, and the photovoltaic power generation system G4 are sent to the loads to be consumed therein.

[0031] The vicinity of the circuit breaker CB with the sensor is provided with current and voltage sensors, and a protection relay. The protection relay detects a grid fault based on the information associated with the current and the voltage, thereby disconnection (release)-controlling the circuit breaker CB with the sensor concerned. In case of FIG. 6, it is supposed that a grid fault F has occurred in the vicinity of the photovoltaic power generation system G4. Normally, the disconnection control by the circuit breaker CB11 arranged in a position closest to a fault point shall be carried out.



[0044] Of the voltage/power flow/protection relay operation information obtained from the interface portion IF1 of the basic power system protecting system portion 1000, the remaining protection relay operation information is given to the grid fault judging unit 20C. The grid fault judging unit 20C receives as an input thereof the protection relay operation information from the interface portion IF1, estimates a type, location, and the impact of the grid fault, and outputs the estimation result as grid fault information to the switch control calculating unit 70C. It should be noted that the type of the grid fault means the fault occurring phases, line-to line short circuit or grounding fault, the grid fault location means a point of grid fault (distinction of the power transmission lines), and the impact, for example, means a depth of the voltage dip, an peak value of fault current, and the like.

[0045] The switch control calculating unit 70C computes a circuit breaker opening command by referring to the fault information computed by the grid fault judging unit 20C, and the control table which will be described later, and transmits the opening instruction to the corresponding circuit breaker CB through the interface IF3.

	Gaarder teach:

[0022]...The system and method uses a computer system to provide utility information related to a plurality of underground power line cable segments connected on opposite ends to different distribution transformers...

[0085]...Alternatively the initial states may not be relevant because it is the change in power, (dP(t))/dt, which is of interest and not the initial condition of the power P (0).

[0086] If the transfer function T is known a change in power can be found in absolute real-time. The value measured, with only two measurement units, is in practice only limited to the resolution and accuracy of the clock and phase measurements, for example within a few nanoseconds using GPS synchronisation from the GPS receiver. This compares favourably with existing methodologies. For example, the frequency measurement systems taught in International Patent Application No. WO
2007/070255 (assigned to Virginia Tech Intellectual Properties) need several periods to detect changes in the power grid 10, need a series of measurement units (3 or more) to be able to triangulate to find the rough location of an event and does not disclose a methodology to measure the value of the power flow value or direction.

[0089] The measurement at several locations in the power grid 10 means that it is also possible to solve the equations in respect of the geometrical domain, or both in the time domain and the geometrical domain. This means, for example, if several power plants (or consumers) are connected to the electric power transmission line (or the power grid 10) we can by solving the equations (or simplified by triangulation) and figure out which specific power plant (or which one of the consumers) causes a disturbance in the electric power transmission line (or the power grid 10).

	
Regarding claim 16 ITO et al. teaches, obtaining a set of regions of a power grid (the nodes N1, N11, etc., Fig. 6 and [0030]);
obtaining one or more current measurements of one or more generators of
the power grid (voltage and current sensors for obtaining current and voltage readings in vicinity of the circuit breaker close to the generators G1-G3, [0030] and [0031] and Fig.6);
obtaining one or more voltage magnitude of one or more buses of the power grid (voltage and current sensors for obtaining current and voltage readings in vicinity of the circuit breaker close to the generators G1-G3, [0030] and [0031] and Fig.6);
detecting a fault in the power grid based at least in part on the one or more
current measurements; (detecting grid fault based on voltage and current readings, [0031]);
from the set of regions, determining a faulted region within which the fault
is located based on the one or more voltage measurements (all the voltage and power flow information are received by IF1 is sent to the grid judging unit which estimates the type, location and the impact of the grid fault, [0044] and Fig.7),
sending one or more signals to electrically disconnect the faulted region
from the power grid. (switch control calculating unit computes a circuit breaker open command by referring to the fault information computed by the grid fault judging section, [0045]).
ITO et al. does not teach a memory, a processor operatively coupled to the memory device, wherein the processor is configured to execute instructions stored on the memory to cause operations, a net change in power with respect to time of one or more regions in the set of regions.
a net change in power with respect to time of one or more regions in the set of regions, or both (change in power calculated in real-time for one or more power plant or consumer connected to the grid to detect a disturbance in the electric power transmission line, [0085], [0086] and [0089]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of obtaining voltage and current magnitudes for set  of regions to determine grid fault location and disconnecting the faulted region as taught by ITO et al. and in addition also determine change in power over time as taught by Gaarder to exactly figure out which specific power plant or consumer connected to the grid is causing the disturbance in the electric power transmission line. 
Neither in combination nor individually ITO et al. and Gaarder teach a memory , a processor operatively coupled to the memory device, wherein the processor is configured to execute instructions stored on the memory to cause operations. However Gaarder teaches a computer for performing certain steps in [0022].
Ren et al. teaches, a processor operatively coupled to the memory device, wherein the processor is configured to execute instructions stored on the memory to cause operations comprising to (“...It should be further appreciated that the example methods disclosed throughout the subject specification are capable of being stored on an article of manufacture (e.g., a computer readable medium) to allow transporting and transferring such methods to computers for execution, and thus implementation, by a processor or for storage in a memory,” and  “In an aspect, tangible
media can include non-transitory media...” Col.18 lines 33 -37 and Col.24 lines 32-40).


Regarding claim 19 combination of ITO et al., Gaarder and Ren et al. teach the control system of claim 16. In addition Ren et al. teaches, wherein the processor is configured to execute instructions stored on the memory to cause operations comprising (“...It should be further appreciated that the example methods disclosed throughout the subject specification are capable of being stored on an article of manufacture (e.g., a computer readable medium) to allow transporting and transferring such methods to computers for execution, and thus implementation, by a processor or for storage in a memory,” and  “In an aspect, tangible media can include non-transitory media...” Col.18 lines 33 -37 and Col.24 lines 32-40):
determining that the faulted region comprises a plurality of regions from the set of regions (“A set of possible fault locations can be determined for example electrical energy distribution system model 200 based on phasor information and EDSI.... (plurality of regions out of set of regions), Col.8 lines 20-22); and
disconnecting the plurality of regions (plurality of faulted regions as taught by Ren et al. can be disconnected from the grid by associated circuit breaker as taught by ITO et al. in [0076]).
Claims 2,4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. (US 20190305590 A1) in view of Gaarder (US 20160091537 A1) and Ren et al. (US 10,401,417 B2) and CN85 (CN 109581085 A) in further view of Alla et al. (US 20200076338 A1).
Regarding claim 2 combination of ITO et al. , Gaarder  and Ren et al. teach non-transitory, tangible, computer-readable medium of claim 1. In addition Ren et al. teaches the instructions are configured to be executed by the computer processor to cause the computer processor (“...It should be further appreciated that the example methods disclosed throughout the subject specification are capable of being stored on an article of manufacture (e.g., a computer readable medium) to allow transporting and transferring such methods to computers for execution, and thus implementation, by a processor or for storage in a memory,” and  “In an aspect, tangible
media can include non-transitory media...” Col.18 lines 33 -37 and Col.24 lines 32-40). In addition ITO et al. teaches, determine a current output in per unit based on an associated generator (“... the calculation depicted in FIG. 2 is carried out, thereby computing the voltage/correction in each of the nodes N, and a phase angle of the voltage appears at the stator terminal of generator G...”, [0037]).
Neither in combination nor individually ITO et al. , Gaarder  and Ren et al. teach megavolt-ampere (MVA) rating of one or more generators of the power grid, determine a positive sequence current magnitude and compare the positive sequence current magnitude to a positive sequence current threshold to determine fault in grid. 
Alla et al. teaches, megavolt-ampere (MVA) rating of one or more generators of the power grid (.... “Furthermore, a generator slipping poles in asynchronous operation can absorb significantly more reactive power than its rated megavolt-amperes (MVA) and overload the stator”, [0025]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the system having generators as taught by combination of ITO et al., Gaarder  and Ren et al. where the generators have MVA rating as taught by Alla et al. such that the grid has a robust power generation system with large capacity generators. 
Neither in combination nor individually ITO et al., Gaarder, Ren et al. and Alla et al. teach determine a positive sequence current magnitude and compare the positive sequence current magnitude to a positive sequence current threshold to determine fault in grid. 
CN85 teaches, based on the current output, determine a positive sequence current magnitude as the current magnitude (“S1: obtaining the positive sequence, the negative sequence, the zero sequence voltage value and the current value of the protection installation1”, page 1 8th paragraph); and
compare the positive sequence current magnitude to a positive sequence current threshold to determine that the fault is present in the power grid (“S4: symmetrical fault direction discrimination: comparing the positive sequence voltage with the threshold value, if the positive sequence voltage is greater than the threshold value, determining whether the symmetrical fault is a remote fault, if yes, proceeding to step S5; if not, proceeding to step S6,”  page 2, 4th paragraph).


Regarding claim 4 combination of ITO et al. , Gaarder  and Ren et al. teach non-transitory, tangible, computer-readable medium of claim 1. In addition Ren et al. teaches, the instructions are configured to be executed by the computer processor to cause the computer processor (“...It should be further appreciated that the example methods disclosed throughout the subject specification are capable of being stored on an article of manufacture (e.g., a computer readable medium) to allow transporting and transferring such methods to computers for execution, and thus implementation, by a processor or for storage in a memory,” and  “In an aspect, tangible media can include non-transitory media...” Col.18 lines 33 -37 and Col.24 lines 32-40). In addition ITO et al. teaches, determine a current output in per unit based on an associated generator (“... the calculation depicted in FIG. 2 is carried out, thereby computing the voltage/correction in each of the nodes N, and a phase angle of the voltage appears at the stator terminal of generator G...”, [0037]).
Neither in combination nor individually ITO et al. , Gaarder  and Ren et al. teach megavolt-ampere (MVA) rating of one or more generators of the power grid, determine 
Alla et al. teaches, megavolt-ampere (MVA) rating of one or more generators of the power grid (.... “Furthermore, a generator slipping poles in asynchronous operation can absorb significantly more reactive power than its rated megavolt-amperes (MVA) and overload the stator”, [0025]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the system having generators as taught by combination of ITO et al., Gaarder  and Ren et al. where the generators have MVA rating as taught by Alla et al. such that the grid has a robust power generation system with large capacity generators. 
Neither in combination nor individually ITO et al., Gaarder, Ren et al. and Alla et al. teach determine a negative sequence current magnitude and compare the negative sequence current magnitude to a positive sequence current threshold to determine fault in grid. 
CN85 teaches, based on the current output, determine a negative sequence current magnitude as the current magnitude (“S1: obtaining the positive sequence, the negative sequence, the zero sequence voltage value and the current value of the protection installation2”, page 1 8th paragraph); and
compare the negative sequence current magnitude to a positive sequence current threshold to determine that the fault is present in the power grid (“S2: comparing the negative sequence voltage or the zero sequence voltage with the threshold, determining that the grid has an asymmetrical fault according to the comparison result, proceeding to step S3; determining that the grid is symmetrically faulty according to the comparison result, proceeding to step S4;” page 1, 9th paragraph).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the system as taught by combination of ITO et al., Gaarder, Ren et al. and Alla et al. to obtain negative sequence current magnitude and compare it to negative sequence current threshold to determine grid fault is present as taught by CN85 so remedial actions can be taken to obtain a balanced three phase grid. 
Regarding claim 6 combination of ITO et al. , Gaarder  and Ren et al. teach non-transitory, tangible, computer-readable medium of claim 1. In addition Ren et al. teaches, the instructions are configured to be executed by the computer processor to cause the computer processor (“...It should be further appreciated that the example methods disclosed throughout the subject specification are capable of being stored on an article of manufacture (e.g., a computer readable medium) to allow transporting and transferring such methods to computers for execution, and thus implementation, by a processor or for storage in a memory,” and  “In an aspect, tangible media can include non-transitory media...” Col.18 lines 33 -37 and Col.24 lines 32-40). In addition ITO et al. teaches, determine a current output in per unit based on an associated generator (“... the calculation depicted in FIG. 2 is carried out, thereby computing the voltage/correction in each of the nodes N, and a phase angle of the voltage appears at the stator terminal of generator G...”, [0037]).

Alla et al. teaches, megavolt-ampere (MVA) rating of one or more generators of the power grid (.... “Furthermore, a generator slipping poles in asynchronous operation can absorb significantly more reactive power than its rated megavolt-amperes (MVA) and overload the stator”, [0025]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the system having generators as taught by combination of ITO et al., Gaarder  and Ren et al. where the generators have MVA rating as taught by Alla et al. such that the grid has a robust power generation system with large capacity generators. 
Neither in combination nor individually ITO et al., Gaarder, Ren et al. and Alla et al. teach determine a zero sequence current magnitude and compare the zero sequence current magnitude to a positive sequence current threshold to determine fault in grid. 
CN85 teaches, based on the current output, determine a zero sequence current magnitude as the current magnitude (“S1: obtaining the positive sequence, the negative sequence, the zero sequence voltage value and the current value of the protection installation3”, page 1 8th paragraph); and
compare the zero sequence current magnitude to a positive sequence current threshold to determine that the fault is present in the power grid (“S2: comparing the negative sequence voltage or the zero sequence voltage4 with the threshold, determining that the grid has an asymmetrical fault according to the comparison result, proceeding to step S3; determining that the grid is symmetrically faulty according to the comparison result, proceeding to step S4;” page 1, 9th paragraph and “If not, the ratio of the zero-sequence current to the positive-sequence current is compared with the threshold value to determine the fault "direction", and the ratio of the zero-sequence current to the positive-sequence current is less than the threshold value, indicating that a "reverse" fault occurs;, page 2 1st paragraph).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the system as taught by combination of ITO et al., Gaarder, Ren et al. and Alla et al. to obtain positive sequence current magnitude and compare it to negative sequence current threshold to determine grid fault is present as taught by CN85 so remedial actions can be taken to obtain a balanced three phase grid. 
Claims 3,5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. (US 20190305590 A1) in view of Gaarder (US 20160091537 A1) and Ren et al. (US 10,401,417 B2) and CN85 (CN 109581085 A) in further view of Alla et al. (US 20200076338 A1) and Jonker et al. (US 20030014200 A1).
the instructions are configured to be executed by the computer processor to cause the computer processor to receive (“...It should be further appreciated that the example methods disclosed throughout the subject specification are capable of being stored on an article of manufacture (e.g., a computer readable medium) to allow transporting and transferring such methods to computers for execution, and thus implementation, by a processor or for storage in a memory,” and  “In an aspect, tangible media can include non-transitory media...” Col.18 lines 33 -37 and Col.24 lines 32-40).
Neither in combination nor individually ITO et al., Gaarder, Ren et al., CN 85 and Alla et al. teach receive a user setting of the positive sequence current threshold. However CN85 explicitly teaches comparing positive sequence current to positive sequence current threshold in page 2, 1st paragraph. 
Jonker et al. teaches receive a user setting of the positive sequence current threshold ( ...“ The detected harmonics, magnitude and phase angle are recorded for access by the user. Further, the magnitude of the detected harmonics is compared to a pre-set threshold set by the user to determine if the presence of harmonics in the electric circuit exceeds the specification for normal power delivery...”, [0193] and [0205]5).

Regarding claim 5 combination of ITO et al., Gaarder, Ren et al., CN 85 and Alla et al. teach the non-transitory, tangible, computer-readable medium of claim 4. In addition Ren et al. teaches, the instructions are configured to be executed by the computer processor to cause the computer processor to receive (“...It should be further appreciated that the example methods disclosed throughout the subject specification are capable of being stored on an article of manufacture (e.g., a computer readable medium) to allow transporting and transferring such methods to computers for execution, and thus implementation, by a processor or for storage in a memory,” and  “In an aspect, tangible media can include non-transitory media...” Col.18 lines 33 -37 and Col.24 lines 32-40).
Neither in combination nor individually ITO et al., Gaarder, Ren et al., CN 85 and Alla et al. teach receive a user setting of the negative sequence current threshold. However CN85 explicitly teaches comparing negative sequence current to positive sequence current threshold in page 2, 1st paragraph. 
Jonker et al. teaches receive a user setting of the negative sequence current threshold ( ...“ The detected harmonics, magnitude and phase angle are recorded for access by the user. Further, the magnitude of the detected harmonics is compared to a pre-set threshold set by the user to determine if the presence of harmonics in the electric circuit exceeds the specification for normal power delivery...”, [0193] and [0205]6).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the teaching as taught by combination of ITO et al., Gaarder, Ren et al., CN 85 and Alla et al. to compare the magnitude to user defined thresholds as taught by Jonker et al. to use variable user defined threshold that can change from time to time based on grid condition to prevent damage to plant and equipment of the grid. 

Regarding claim 7 combination of ITO et al., Gaarder, Ren et al., CN 85 and Alla et al. teach the non-transitory, tangible, computer-readable medium of claim 6. In addition Ren et al. teaches, the instructions are configured to be executed by the computer processor to cause the computer processor to receive (“...It should be further appreciated that the example methods disclosed throughout the subject specification are capable of being stored on an article of manufacture (e.g., a computer readable medium) to allow transporting and transferring such methods to computers for execution, and thus implementation, by a processor or for storage in a memory,” and  “In an aspect, tangible media can include non-transitory media...” Col.18 lines 33 -37 and Col.24 lines 32-40).
st paragraph. 
Jonker et al. teaches receive a user setting of the zero sequence current threshold ( ...“ The detected harmonics, magnitude and phase angle are recorded for access by the user. Further, the magnitude of the detected harmonics is compared to a pre-set threshold set by the user to determine if the presence of harmonics in the electric circuit exceeds the specification for normal power delivery...”, [0193] and [0205]7).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the teaching as taught by combination of ITO et al., Gaarder, Ren et al., CN 85 and Alla et al. to compare the magnitude to user defined thresholds as taught by Jonker et al. to use variable user defined threshold that can change from time to time based on grid condition to prevent damage to plant and equipment of the grid. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. (US 20190305590 A1) in view of Gaarder (US 20160091537 A1) and Ren et al. (US 10,401,417 B2) and Schweitzer III et al. (US 20110035065 A1).
the instructions are configured to be executed by the computer processor to cause the computer processor to (“...It should be further appreciated that the example methods disclosed throughout the subject specification are capable of being stored on an article of manufacture (e.g., a computer readable medium) to allow transporting and transferring such methods to computers for execution, and thus implementation, by a processor or for storage in a memory,” and  “In an aspect, tangible media can include non-transitory media...” Col.18 lines 33 -37 and Col.24 lines 32-40), 
upon electrically disconnecting the faulted region from the power grid ( “The switch control calculating unit 70C computes a circuit breaker opening command by referring to the fault information computed by the grid fault judging unit 20C, and the control table which will be described later, and transmits the opening instruction to the corresponding circuit breaker CB through the interface IF3,” [0045]).
Neither in combination nor individually ITO et al., Gaarder and Ren et al. teach implement a remedial action scheme to balance remaining power generation of the power grid with remaining load of the power grid.
Schweitzer III et al. teaches, implement a remedial action scheme to balance remaining power generation of the power grid with remaining load of the power grid (“...Following the execution of instruction set1, each IED 510-516 may evaluate a condition (e.g., whether each of breakers B1 and B2 opened and whether switch C1 closed), and may report the results of the evaluation to IED 510. If necessary, remedial or adjustment instructions may be implemented based on the evaluation of the condition.”, [0062]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the system as taught by combination of ITO et al., Gaarder and Ren et al. to implement remedial action after faulted region is disconnected as taught by Schweitzer III et al. to restore grid balance. 

Regarding claim 9 combination of ITO et al., Gaarder and Ren et al. teach the non-transitory, tangible, computer-readable medium of claim 1. In addition ITO et al. teaches, each region in the set of regions comprises a set of equipment in a geographical area (node N18 consists of Tr1 and CB1, similarly other nodes such as N5 consists of Tr5 and CB5, Fig. 6),
Neither in combination nor individually ITO et al., Gaarder and Ren et al. teach wherein each region in the set of regions comprises one or more intelligent electronic devices (IEDs) at a boundary of the region, and wherein the instructions are configured to be executed by the computer processor to cause the computer processor to send the one or more signals to the one or more IEDs at the boundary of the faulted region to electrically disconnect the set of the equipment in the faulted region from the power grid. However Ren et al, teaches PMU units to obtain phasor measurements in Col.2 lines 39-45.
Schweitzer III et al. teaches, wherein each region in the set of regions comprises one or more intelligent electronic devices (IEDs) at a boundary of the region (“..In the case of balancing reactive power, the actions may include steps to retrieve VARS information from certain IEDs, switch certain capacitor banks on or off under certain conditions, and retrieve new VARS information from the IEDS to verify that the reactive power has been balanced across the region...”, [0015]), and wherein the instructions are configured to be executed by the computer processor to cause the computer processor to send the one or more signals to the one or more IEDs at the boundary of the faulted region to electrically disconnect the set of the equipment in the faulted region from the power grid (“IEDs 152-169 may also issue control instructions to the monitored equipment in order to control various aspects relating to the monitored equipment. For example, an IED may be in communication with a circuit breaker, and may be capable of sending an instruction to open and/or close the circuit breaker, thus connecting or disconnecting a portion of a power system. In another example, an IED may be in communication with a recloser and capable of controlling reclosing operations. In another example, an IED may be in communication with a voltage regulator and capable of instructing the voltage regulator to tap up and/or down...”, [0027] and IEDs can also communicate information regarding fault, [0033]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the system as taught by combination of ITO et al., Gaarder and Ren et al. to include IEDs which electrically disconnect set of equipment in the faulted region in the grid as taught by Schweitzer III et al. to perform automated actions during time of grid faults. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. (US 20190305590 A1) in view of Gaarder (US 20160091537 A1).
Regarding claim 10 ITO et al. teaches, obtaining a set of regions of a power grid (the nodes N1, N11, etc., Fig. 6 and [0030]);
obtaining a current measurement from one or more generators of the power grid (voltage and current sensors for obtaining current and voltage readings in vicinity of the circuit breaker close to the generators G1-G3, [0030] and [0031] and Fig.6);
obtaining a voltage measurement of one or more buses of the power grid (voltage and current sensors for obtaining current and voltage readings in vicinity of the circuit breaker close to the generators G1-G3, [0030] and [0031] and Fig.6);
detecting a fault in the power grid based at least in part on the current
measurement (detecting grid fault based on voltage and current readings, [0031]);
from the set of regions, determining a faulted region within which the fault is located based on the voltage magnitude (all the voltage and power flow information are received by IF1 is sent to the grid judging unit which estimates the type, location and the impact of the grid fault, [0044] and Fig.7),
sending one or more signals to electrically disconnect the faulted region from the power grid (switch control calculating unit computes a circuit breaker open command by referring to the fault information computed by the grid fault judging section, [0045]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. (US 20190305590 A1) in view of Gaarder (US 20160091537 A1) and Berggren et al. (US 20140002943 A1).
Regarding claim 11 combination of ITO et al. and Gaarder teach the method of claim 10. 
Neither in combination nor individually ITO et al. and Gaarder teach comprising waiting for a predetermined amount of time to allow the primary protection to isolate the fault, thereby limiting the amount of equipment disconnected from the power grid when primary protection operates.
Berggren et al. teaches, waiting for a predetermined amount of time to allow the primary protection to isolate the fault, thereby limiting the amount of equipment disconnected from the power grid when primary protection operates (during fault on period, the current limiters will operate to limit the current on the faulted region where the other surrounding regions will essentially be undisturbed and continue to operate without major disruption, thus limiting equipment disconnection during fault on period, [0060], also see [0055]).

Berggren et al. teach:
[0060] If a zone-internal fault 400a occurs in a first zone 200 (zone 200:1 in FIG. 4), the current limiters205 defining the first zone 200 will operate to limit the current. The current limiters 205 have a control system arranged to detect a fault, and to activate the current limiting functionality of the current limiter During the fault-on period, the fault-current contribution from the surrounding zones (zone 200:2 in FIG. 4) to the zone200 wherein the fault has occurred will thus be limited, improving the situation for the HVDC breakers130 in the faulty zone 200. Furthermore, the DC voltages in the surrounding zones 200 will essentially be undisturbed, and operation in the surrounding zones 200 may continue without major disruption.205 in response to the detection of a fault, as described in relation to FIG. 5.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. (US 20190305590 A1) in view of Gaarder (US 20160091537 A1) and Berggren et al. (US 20140002943 A1) and Ganireddy et al. (US 20180302011 A1).
Regarding claim 12 combination of ITO et al., Gaarder and Berggren et al. teach the method of claim 11. 
	Neither in combination nor individually ITO et al., Gaarder and Berggren et al. teach sending one or more signals to electrically disconnect the faulted region from the power grid when no blocking signal is received after a period of time and allowing the faulted region to remain on the power grid when a blocking signal is received.
	Ganireddy et al. teaches, sending one or more signals to electrically disconnect the faulted region from the power grid when no blocking signal is received after a period of time and allowing the faulted region to remain on the power grid when a blocking signal is received ( “If the fault is located within one of the electrical power subsystems, the method includes sending, via a subsystem switch electrically coupled with the electrical power subsystem experiencing the fault or the power converter of the electrical power subsystem experiencing the fault, a block signal to a cluster switch electrically coupled to the cluster transformer associated with the cluster experiencing the fault”, [0016] and “... In alternative embodiments, if the relay fails to drop the block signal, the cluster relay may trip after a predetermined time delay....”, [0029]).
	Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method as taught by combination of ITO et al., Gaarder and Berggren et al. to disconnect the faulted region in form the power grid when blocking signal is received (relay fails to drop the block signal) after a period of time allowing faulted region to remain on the power grid when blocking signal is received (when fault is detected send blocking signal to the cluster while faulted region is still connected to the grid) as taught by Ganireddy et al. otherwise the equipment on the grid will ride-thru these faults leading to excessive stress on the electrical components as taught by Ganireddy et al. in [0029].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. (US 20190305590 A1) in view of Gaarder (US 20160091537 A1) and Okerman (US 20180048143 A1).

Neither in combination nor individually ITO et al. and Gaarder teach prior to disconnecting the faulted region, confirming that the fault remains on the power line by waiting a predetermined number of cycles to allow for transient faults to clear.
Okerman teaches, prior to disconnecting the faulted region, confirming that the fault remains on the power line by waiting a predetermined number of cycles to allow for transient faults to clear (“...The routine then proceeds back to 30 where the electronic trip unit 24 again determines whether a fault has been detected. If the fault that had been previously detected is a persistent fault, rather than a transient fault that has resolved itself during the predetermined time9 the second set of separable contacts 18 were open, the electronic trip unit 24 will proceed to control the first or second operating mechanisms 20,22 to open the first or second set of separable contacts16,18 to open, depending on how many times the fault has recently been detected.”,  [0022]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method as taught by combination of ITO et al. and Gaader to confirm that the fault remains on the power line by waiting a predetermined number of cycles to allow for transient faults to clear as taught by Okerman to prevent unnecessary disconnection of equipment on the grid due to transient faults.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. (US 20190305590 A1) in view of Gaarder (US 20160091537 A1) and Ren et al. (US 10,401,417 B2).
Regarding claim 14 combination of ITO et al. and Gaarder teach the method of claim 10. 
Neither in combination nor individually ITO et al. and Gaarder teach receiving, via user input, the set of regions.
Ren et al. teaches, receiving, via user input, the set of regions (user can enter commands or information into the computer through input devices10, Col. 25 lines 1-12).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method as taught by combination of ITO et al. and Gaarder to receive set of regions by the user as taught by Ren et al. to perform user specific analysis when desired by the user. 

Regarding claim 15 combination of ITO et al., Gaarder and Ren et al. teach the method of claim 14. In addition Ren et al. teaches, wherein the one or more current measurements comprise a combination of generator output currents from a plurality of generators (based on phasor information of plurality of generators, possible fault locations can be determined, Col.8 lines 17-22).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. (US 20190305590 A1) in view of Gaarder (US 20160091537 A1) and Ren et al. (US 10,401,417 B2) and Ganireddy et al. (US 20180302011 A1).
Regarding claim 20 combination of ITO et al., Gaarder and Ren et al. teach the control system of claim 16. In addition Ren et al. teaches, the processor is configured to execute instructions stored on the memory to cause operations to (“...It should be further appreciated that the example methods disclosed throughout the subject specification are capable of being stored on an article of manufacture (e.g., a computer readable medium) to allow transporting and transferring such methods to computers for execution, and thus implementation, by a processor or for storage in a memory,” and  “In an aspect, tangible media can include non-transitory media...” Col.18 lines 33 -37 and Col.24 lines 32-40).
Neither in combination nor individually ITO et al., Gaarder and Ren et al. teach sending one or more signals to electrically disconnect the faulted region from the power grid when no blocking signal is received after a period of time and allowing the faulted region to remain on the power grid when a blocking signal is received.
Ganireddy et al. teaches, sending one or more signals to electrically disconnect the faulted region from the power grid when no blocking signal is received after a period of time and allowing the faulted region to remain on the power grid when a blocking signal is received ( “If the fault is located within one of the electrical power subsystems, the method includes sending, via a subsystem switch electrically coupled with the electrical power subsystem experiencing the fault or the power converter of the electrical power subsystem experiencing the fault, a block signal to a cluster switch electrically coupled to the cluster transformer associated with the cluster experiencing the fault”, [0016] and “... In alternative embodiments, if the relay fails to drop the block signal, the cluster relay may trip after a predetermined time delay....”, [0029]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method as taught by combination of ITO et al., Gaarder and Berggren et al. to disconnect the faulted region in form the power grid when blocking signal is received (relay fails to drop the block signal) after a period of time allowing faulted region to remain on the power grid when blocking signal is received (when fault is detected send blocking signal to the cluster while faulted region is still connected to the grid) as taught by Ganireddy et al. otherwise the equipment on the grid will ride-thru these faults leading to excessive stress on the electrical components as taught by Ganireddy et al. in [0029].
Allowable Subject Matter
Claims 17 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lellis Junior et al. (US 20210111671 A1) teaches A smart, self-feeding fuse with current detection and communication capabilities for use in overhead medium voltage electrical distribution networks (15 kV to 34 kV). The device is configured to detect

Wang et al. (US 20170146585 A1) teaches a system and method directed to detection of anomalous events and locations on the transmission power system using phasor management unit (PMU) data, which provides information to grid operators for online decision support. From the high-resolution time synchronized PMU data, the transient abnormal events can be monitored and locations can be disclosed to operators for remedy actions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/ANZUMAN SHARMIN/Examiner, Art Unit 2115                                                                                                                                                                                                        


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Protection installation can be a generator in view of ITO et al. 
        2 Protection installation can be a generator in view of ITO et al. 
        3 Protection installation can be a generator in view of ITO et al. 
        4 In view of 8th paragraph of page 1 of CN85, someone of ordinary skill in the art can substitute the teaching of comparing the zero sequence voltage to zero sequence voltage threshold to comparing zero sequence current to zero sequence current threshold to obtain predictable results since both zero sequence voltage and current readings are obtained, MPEP.2143.I. (B).
        5 Someone of ordinary skill in the art can substitute the teaching of comparing harmonics magnitude to user defined threshold to comparing positive/negative/zero sequence current magnitude to user defined corresponding  positive/negative/zero sequence current threshold for predictable results since along with harmonics positive/negative/zero sequence current and voltage values are obtained taught in [0204], followed by [0205], “ Once computed, the sequence voltages or currents can be compared with a threshold value to determine if there is a problem.”
        6 Someone of ordinary skill in the art can substitute the teaching of comparing harmonics magnitude to user defined threshold to comparing positive/negative/zero sequence current magnitude to user defined corresponding  positive/negative/zero sequence current threshold for predictable results since along with harmonics positive/negative/zero sequence current and voltage values are obtained taught in [0204], followed by [0205], “ Once computed, the sequence voltages or currents can be compared with a threshold value to determine if there is a problem.”
        7 Someone of ordinary skill in the art can substitute the teaching of comparing harmonics magnitude to user defined threshold to comparing positive/negative/zero sequence current magnitude to user defined corresponding  positive/negative/zero sequence current threshold for predictable results since along with harmonics positive/negative/zero sequence current and voltage values are obtained taught in [0204], followed by [0205], “ Once computed, the sequence voltages or currents can be compared with a threshold value to determine if there is a problem.”
        8 Each node is considered a region.
        9 Waiting for a predetermined time before opening contacts to determine the fault remains after the predetermined time, within the predetermined time, the transient faults are cleared. 
        10In view of Col. 6 lines 14-21, the user can interact with system to enter specific regions to be analyzed for fault detection.